Title: To Benjamin Franklin from ——— Lombard, 3 October 1781
From: Lombard, Claude-Philibert
To: Franklin, Benjamin


Monsieur
Paris 3. 8bre 81
J’attends la reponse necessaire pour l’affaire de M Shaffer n’atil donc pas assès de crédit pour trouver la caution demandée; dans ce cas sa position est malheureuse et il peut rester longtems en prison; fautil que j’aie l’honneur de vous aller voir? Je serai a vos ordres vendredi après midi.
Je suis avec respect Monsieur Votre tres humble et tres obeisst serviteur
Lombard
